
	
		I
		111th CONGRESS
		1st Session
		H. R. 1971
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the elimination of duties on certain
		  comforter shells.
	
	
		1.Elimination of duties on
			 certain comforter shells
			(a)In
			 generalSection 503(b)(4) of
			 the Trade Act of 1974 (19 U.S.C. 2463(b)(4)) is amended—
				(1)by amending the
			 heading to read as follows: Certain household textile
			 articles.—;
				(2)by striking
			 Notwithstanding paragraph (1)(A) and inserting the
			 following:
					
						(A)Certain
				hand-knotted or hand-woven carpetsNotwithstanding paragraph
				(1)(A)
						;
				and
				(3)by adding at the
			 end the following:
					
						(B)Certain
				comforter shellsNotwithstanding paragraph (1)(A), the
				President may designate as an eligible article or articles under subsection (a)
				comforter shells of chief weight cotton that are classifiable under subheading
				6307.90.89 of the Harmonized Tariff Schedule of the United
				States.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
